EXHIBIT 10.4


COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
2017 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Cognizant Technology Solutions Corporation, a Delaware corporation (the
“Company”), pursuant to its 2017 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of Restricted Stock Units (the “RSUs”) set forth below. The RSUs are
subject to the terms and conditions set forth in this Restricted Stock Unit
Award Grant Notice (the “Grant Notice”), the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Agreement.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Type of Shares Issuable:
 
Vesting Schedule:
 
Settlement Schedule:
 

To accept the award of RSUs, Participant shall log into Participant’s online
brokerage account established at the Company-designated brokerage firm for
Participant’s awards under the Plan and follow the procedure set forth on the
brokerage firm’s website to accept the terms of this award. In addition,
Participant shall cause his or her spouse, civil union partner or registered
domestic partner, if any, to execute the spousal consent on such website.
Currently, the Company-designated brokerage firm is E*TRADE and the applicable
website is www.etrade.com.
If Participant fails to follow the procedure set forth in the preceding
paragraph, and does not notify the Company within thirty (30) days following the
Grant Date that Participant does not wish to accept the award of RSUs, then
Participant will be deemed to have accepted the award of RSUs, and agreed to be
bound by the terms of the Plan, this Grant Notice and the Agreement.
By Participant’s acceptance of this award of RSUs, Participant agrees to be
bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Participant has reviewed the Agreement, the Plan and the Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Grant Notice and fully understands all provisions of the Grant
Notice, the Agreement and the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
By:
 
 
 
Print Name:
 
 
 
Title:
 
 
 
















--------------------------------------------------------------------------------





EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, each of which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
2.1    Award of RSUs and Dividend Equivalents.
(a)    In consideration of Participant’s past and/or continued employment with
or service to any member of the Company and its Subsidiaries (the “Company
Group”) (each such member, a “Company Group Member”) and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the number of
RSUs set forth in the Grant Notice, upon the terms and conditions set forth in
the Grant Notice, the Plan and this Agreement, subject to adjustment as provided
in Section 13.2 of the Plan. Each RSU represents the right to receive one Share.
However, unless and until the RSUs have vested, Participant will have no right
to the payment of any Shares subject thereto. Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
and extraordinary cash dividends that are paid to all or substantially all
holders of the outstanding Shares with a record date that occurs between the
Grant Date and the date when the applicable RSU is distributed or paid to
Participant or is forfeited or expires. The Dividend Equivalents for each RSU
shall have a value equal to the amount of cash that is paid as a dividend on one
Share. The Dividend Equivalents shall be credited to a book account for
Participant in the form of cash unless the Administrator determines to cause the
Dividend Equivalents to be reinvested in additional RSUs as of the date of
payment of any such dividend based on the Fair Market Value of a Share on such
date. The Dividend Equivalents and any amounts that may become payable in
respect thereof shall be treated separately from the RSUs and the rights arising
in connection therewith for purposes of Section 409A.
2.2    Vesting of RSUs and Dividend Equivalents.
(a)    Subject to Participant’s continued employment with or service to a
Company Group Member on each applicable vesting date and subject to Section 3.8
and Section 3.15, the RSUs shall vest in such amounts and at such times as are
set forth in the Grant Notice. Any Dividend Equivalents provided pursuant to
Section 2.1(b) hereof shall vest whenever the underlying RSU to which such
Dividend Equivalents vests.


A-1











--------------------------------------------------------------------------------




(b)    Unless otherwise determined by the Administrator or as set forth in a
written agreement between Participant and the Company, any RSUs and Dividend
Equivalents that have not become vested on or prior to the date of Participant’s
Termination of Service (including, without limitation, pursuant to any
employment or similar agreement by and between Participant and the Company)
shall be forfeited on the date of Participant’s Termination of Service and shall
not thereafter become vested.
2.3    Distribution or Payment of RSUs and Dividend Equivalents.
(a)    Participant’s RSUs (including any Dividend Equivalents reinvested in
RSUs) shall be distributed in Shares (either in book-entry form or otherwise)
and any Dividend Equivalents credited in the form of cash shall be distributed
in cash, in each case on the applicable settlement date specified for the
applicable RSU as set forth in the Grant Notice or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which such date occurs. Notwithstanding the foregoing, the
Company may delay a distribution or payment in settlement of RSUs if it
reasonably determines that such payment or distribution will violate Federal
securities laws or any other Applicable Law, provided that such distribution or
payment shall be made at the earliest date at which the Company reasonably
determines that the making of such distribution or payment will not cause such
violation, as required by Proposed Treasury Regulation Section
1.409A-1(b)(4)(ii), and provided further that no payment or distribution shall
be delayed under this Section 2.3(a) if such delay will result in a violation of
Section 409A.
(b)    All distributions of Shares shall be made by the Company in the form of
whole Shares, and to the extent that the total number of Shares to be issued in
connection with any distribution would otherwise result in a fractional Share,
such total number of Shares shall be rounded down to the next whole Share and
the number of Shares to be issued in connection with the final settlement date
set forth in the Grant Notice shall equal, subject to the rounding convention
described in this Section 2.3(b), the excess of (i) the total number of Shares
underlying Participant’s RSUs over (ii) the whole number of Shares issued in
connection with prior settlement dates.
2.4    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares or to cause
any Shares to be held in book-entry form prior to the fulfillment of all of the
following conditions: (a) the admission of the Shares to listing on all stock
exchanges on which such Shares are then listed, (b) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, that the Administrator shall, in its
absolute discretion, deem necessary or advisable, and (c) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable.
2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company Group has the authority to deduct or withhold, or require
Participant to remit to the applicable Company Group Member, an amount
sufficient to satisfy any applicable federal, state, local and foreign taxes
required by Applicable Law to be withheld with respect to any taxable event
arising pursuant to this Agreement. The Company Group may withhold or
Participant may make such payment in one or more of the forms specified below:
(i)    by cash or check made payable to the Company Group Member with respect to
which the withholding obligation arises;
(ii)    by the deduction of such amount from any cash payments payable pursuant
to the Dividend Equivalents or any other compensation payable to Participant;


A-2











--------------------------------------------------------------------------------




(iii)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, until such time as the Company provides Participant
with written or electronic notice that such method of withholding taxes is not
permitted, by withholding a net number of Shares otherwise issuable pursuant to
the RSUs having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company Group based on
the maximum statutory withholding rates in Participant’s applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income;
(iv)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested Shares held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company Group based on the maximum statutory
withholding rates in Participant’s applicable jurisdictions for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income;
(v)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the RSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company Group Member with respect to which the withholding obligation arises
in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the applicable Company Group Member at such time as may
be required by the Administrator, but in any event not later than the settlement
of such sale; or
(vi)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the RSUs
or the Dividend Equivalents, in the event Participant fails to provide timely
payment of all sums required pursuant to Section 2.5(a), the Company shall have
the right and option, but not the obligation, to treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 2.5(a)(ii) or Section 2.5(a)(iii) above,
or any combination of the foregoing as the Company may determine to be
appropriate. The Company shall not be obligated to deliver any certificate
representing Shares issuable with respect to the RSUs to, or to cause any such
Shares to be held in book-entry form by, Participant or his or her legal
representative, or to pay to Participant any cash with respect to any Dividend
Equivalents, unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting or settlement of the RSUs, the payment of
any cash with respect to the Dividend Equivalents or any other taxable event
related to the RSUs or the Dividend Equivalents.
(c)    In the event any tax withholding obligation arising in connection with
the RSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of Shares from those
Shares then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
Group Member with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares in settlement of the RSUs to Participant until the foregoing
tax withholding obligations are satisfied, provided that no payment shall be
delayed under this Section 2.5(c) if such delay will result in a violation of
Section 409A.


A-3











--------------------------------------------------------------------------------




(d)    Participant is ultimately liable and responsible for, and, to the extent
permitted by Applicable Law, agrees to indemnify and keep indemnified the
Company Group from, all taxes and social security or national insurance
contributions owed in connection with the RSUs and any Dividend Equivalents
(including the grant or vesting of the RSUs or Dividend Equivalents or the
acquisition or disposal of any Shares), regardless of any action any Company
Group Member takes with respect to any tax withholding obligations that arise in
connection with the RSUs or the Dividend Equivalents. Participant shall pay any
taxes or other amounts that are required by the laws of a jurisdiction in which
Participant is subject to taxation to be paid by the Company Group with respect
to the grant, vesting or settlement of the RSUs or Dividend Equivalents or the
issuance of Shares or cash thereunder, to the extent those taxes or other
amounts are permitted to be passed through to the Participant under Applicable
Law. No Company Group Member makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the awarding, vesting or
payment of the RSUs or Dividend Equivalents or the subsequent sale of Shares.
The Company Group does not commit and is under no obligation to structure the
RSUs or Dividend Equivalents to reduce or eliminate Participant’s tax liability.
2.6    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a stockholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.
ARTICLE III.
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.
3.2    RSUs and Dividend Equivalents Not Transferable. The RSUs and the Dividend
Equivalents may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution, unless and until the
Shares underlying the RSUs have been issued, and all restrictions applicable to
such Shares have lapsed. The RSUs may not be hedged, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of the RSUs or the underlying
Shares. None of the RSUs, the Dividend Equivalents or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
Notwithstanding the foregoing, with the consent of the Administrator, the RSUs
and the Dividend Equivalents may be transferred to Permitted Transferees
pursuant to any conditions and procedures the Administrator may require;
provided that the RSUs and the Dividend Equivalents may not be transferred for
value or consideration. Participant may direct the Company to record the
ownership of any Shares


A-4











--------------------------------------------------------------------------------




underlying the RSUs that vest and become issuable hereunder in the name of a
revocable living trust established for the exclusive benefit of Participant or
Participant and his or her spouse. Participant may make such a beneficiary
designation or ownership directive at any time by filing the appropriate form
with the Administrator.
3.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the RSUs or Dividend Equivalents in such circumstances as it, in its
sole discretion, may determine. Participant acknowledges that the RSUs and the
Shares subject to the RSUs are subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan,
including Section 13.2 of the Plan.
3.4    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be delivered electronically through the
procedure set forth on the website maintained by the Company-designated
brokerage firm for Awards under the Plan or in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be delivered electronically or in writing
addressed to Participant at the most recent address on file with the Company for
Participant. All notices shall be deemed effective upon personal or electronic
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs and
Dividend Equivalents are granted and may be settled, only in such a manner as to
conform to Applicable Law. To the extent permitted by Applicable Law, the Plan,
the Grant Notice and this Agreement shall be deemed amended to the extent
necessary to conform to Applicable Law.
3.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs or the Dividend Equivalents in any material way
without the prior written consent of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the


A-5











--------------------------------------------------------------------------------




application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of any Company Group Member or shall interfere with or
restrict in any way the rights of the Company Group, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between a Company Group
Member and Participant.
3.12    Acknowledgment of Nature of Plan and RSUs. In accepting the RSUs,
Participant acknowledges that:
(a)    the award of the RSUs (and the Shares subject to the RSUs) and the
Dividend Equivalents (and any cash subject to the Dividend Equivalents) the
Company is making under the Plan is unilateral and discretionary and will not
give rise to any future obligation on the Company to make further Awards under
the Plan to the Participant;
(b)    for labor law purposes, subject to Applicable Law, the RSUs (and the
Shares subject to the RSUs) and the Dividend Equivalents (and any cash subject
to the Dividend Equivalents) are not part of normal or expected wages or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for any Company Group Member or any
affiliate thereof;
(c)    Participant is voluntarily participating in the Plan;
(d)    the RSUs (and the Shares subject to the RSUs) and the Dividend
Equivalents (and any cash subject to the Dividend Equivalents) are not intended
to replace any pension rights or compensation;
(e)    none of the RSUs, the Dividend Equivalents or any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon
Participant any right with respect to employment or continuation of current
employment and shall not be interpreted to form an employment contract or
relationship with any Company Group Member or any affiliate thereof, and any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the RSUs vest and Participant obtains Shares, the
value of the Shares acquired may increase or decrease in value; and
(g)    in consideration of the grant of the RSUs hereunder, no claim or
entitlement to compensation or damages arises from termination of the RSUs, and
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from termination of Participant’s employment by any
Company Group Member or any affiliate thereof (for any reason whatsoever and
whether or not in breach of local labor laws) and Participant irrevocably
releases each Company Group Member from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, Participant shall be deemed irrevocably to have
waived Participant’s entitlement to pursue such claim.
3.13    Consent to Personal Data Processing and Transfer. By acceptance of the
RSUs, Participant acknowledges and consents to the collection, use, processing
and transfer of personal data as described below. The


A-6











--------------------------------------------------------------------------------




Company Group holds certain personal information, including Participant’s name,
home address and telephone number, date of birth, social security number or
other employee tax identification number, employment history and status, salary,
nationality, job title, and any equity compensation grants or Shares awarded,
cancelled, purchased, vested, unvested or outstanding in Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). Participant is
aware that providing the Company with Participant’s Data is necessary for the
performance of this Agreement and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Company Group will transfer Data to third parties in the course of its or their
business, including for the purpose of assisting the Company in the
implementation, administration and management of the Plan. However, from time to
time and without notice, the Company Group may retain additional or different
third parties for any of the purposes mentioned. The Company Group may also make
Data available to public authorities where required under Applicable Law. Such
recipients may be located in the jurisdiction which Participant is based or
elsewhere in the world, which Participant separately and expressly consents to,
accepting that outside the jurisdiction which Participant is based, data
protection laws may not be as protective as within. Participant hereby
authorizes the Company Group and all such third parties to receive, possess,
use, retain, process and transfer Data, in electronic or other form, in the
course of the Company Group’s business, including for the purposes of
implementing, administering and managing participation in the Plan, and
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of Participant to a third party to whom
Participant may have elected to have payment made pursuant to the Plan.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of Data by contacting Participant’s local
human resources representative. Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company through its local human resources representative;
however, withdrawing the consent may affect Participant’s ability to participate
in the Plan and receive the benefits intended by these RSUs. Data will only be
held as long as necessary to implement, administer and manage Participant’s
participation in the Plan and any subsequent claims or rights.
3.14    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
3.15    Section 409A. The parties hereto acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to
Participant under Section 409A, the Company reserves the right to (without any
obligation to do so or to indemnify Participant for failure to do so) (i) adopt
such amendments to this Agreement or adopt such other policies and procedures
(including amendments, policies and procedures with retroactive effect) that it
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions it determines to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder. Notwithstanding anything herein to the contrary, in
no event shall any liability for failure to comply with the requirements of
Section 409A be transferred from Participant or any other individual to the
Company or any of its affiliates, employees or agents pursuant to the terms of
this Agreement or otherwise. Notwithstanding any provision to the contrary in
this Agreement: (i) no amount that constitutes nonqualified deferred
compensation (within the meaning of Section 409A) shall be payable hereunder
upon a Termination of Service unless the Termination of Service constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury regulations; and (ii) for purposes of Section 409A,
Participant’s right to receive any installment payments hereunder shall be
treated as a right to receive a series of separate and distinct


A-7











--------------------------------------------------------------------------------




payments. Notwithstanding any provision to the contrary in this Agreement, if
Participant is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
distribution of any of the Shares or cash to which Participant is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such Shares or cash shall not be provided
to Participant prior to the earlier of (x) the expiration of the six-month
period measured from the date of Participant’s “separation from service” with
the Company (within the meaning of Section 409A) or (y) the date of
Participant’s death; upon the earlier of such dates, all distributions of Shares
or cash deferred pursuant to this sentence shall be paid in a lump sum to
Participant, and any remaining distributions of Shares or cash due under this
Agreement shall be paid as otherwise provided herein. The determination of
whether Participant is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of Participant’s separation from
service shall be made by the Company in accordance with the terms of Section
409A (including, without limitation, Section 1.409A-1(i) of the Department of
Treasury regulations and any successor provision thereto).
3.16    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.17    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents.
3.18    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a)(v) or Section 2.5(c): (a) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (b) such Shares may be sold as part
of a block trade with other participants in the Plan in which all participants
receive an average price; (c) Participant will be responsible for all broker’s
fees and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale; (d) to the extent the proceeds of such sale exceed the applicable tax
withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as reasonably practicable; (e) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (f) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company Group Member with respect to which the withholding obligation arises an
amount in cash sufficient to satisfy any remaining portion of the applicable
Company Group Member’s withholding obligation.
* * * * *


A-8









